UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1327



ROBERT SMART,

                                              Plaintiff - Appellant,

          versus


SPARTANBURG   STEEL   PRODUCTS;   ED   CAMPION,
Personnel Director,

                                            Defendants - Appellees,


          versus


BRANDY SMART,

                                                  Party in Interest.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-04-1341-13BI)


Submitted:   June 9, 2005                   Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Smart, Appellant Pro Se.     Wade Edward Ballard, FORD &
HARRISON, L.L.P., Spartanburg, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Robert Smart appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing as

untimely   his    claims   of     wrongful   employment   termination   and

employment discrimination. We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Smart v. Spartanburg Steel Products, No. CA-

04-1341-13BI     (D.S.C.   Feb.   17,   2005).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                     - 3 -